UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 07-1017



ZIAD AKL,

                                              Plaintiff - Appellant,

            versus


ALFRED D. SWERSKY; SARAH HALEY; DEBORAH BAUM;
KAREN-FAYE MCTAVISH,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00964-LMB)


Submitted:    June 21, 2007                  Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ziad Akl, Appellant Pro Se. James Van Ingold, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jack McKay,
PILLSBURY, WINTHROP, SHAW & PITTMAN, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ziad Akl appeals the district court’s orders granting the

Defendants’ motion to dismiss this civil action, and denying the

subsequent motion for reconsideration. We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court. Akl v. Swersky, No. 1:06-cv-

00964-LMB (E.D. Va. filed Nov. 17, 2006 & entered Nov. 20, 2006;

filed Dec. 22, 2006 & entered Dec. 26, 2006).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -